UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7270



DENNIS LEE WILLIAMS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-806; CA-04-1665-4-25)


Submitted:   January 21, 2005          Decided:     February 17, 2005


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Lee Williams, Appellant Pro Se.      Arthur Bradley Parham,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Lee Williams seeks to appeal the district court’s

orders denying his emergency motion for a protective order and

granting the Government additional time to respond to his 28 U.S.C.

§ 2255 (2000) motion.     This court may exercise jurisdiction only

over   final   orders,   28    U.S.C.   §   1291   (2000),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541 (1949).    The orders Williams seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders.

          Accordingly,    we     dismiss    the    appeal    for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -